 



Exhibit 10.28a
AMENDED AND RESTATED
AGREEMENT CONCERNING DISABILITY AND DEATH
     The Agreement entered into September 10, 2003 by and between MERIDIAN
BIOSCIENCE, INC. and WILLIAM J. MOTTO is hereby amended and restated in its
entirety effective this 3rd day of July, 2007.
     WHEREAS, Motto has been employed by Meridian and has rendered faithful and
competent services to Meridian; and
     WHEREAS, Meridian and Motto entered into this Agreement to replace Split
Dollar Agreements dated February 8, 1996 and May 1, 1995; and
     WHEREAS, Meridian desires to have a death and disability program for Motto
to provide protection to Motto and his family should his death or disability
occur while employed by Meridian;
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereafter set forth, the parties agree as follows:

  1.   Meridian shall make a monthly payment to Motto for up to 60 months if
Motto meets the definition of “Disability” in Section 5 below while employed by
Meridian. The gross amount of each monthly payment shall be equal to 60% of the
average total annual salary and bonus paid by Meridian to Motto during
Meridian’s three fiscal years ending immediately before Motto’s Disability
commenced divided by twelve. Any such payments to Motto shall be reduced by the
gross amount of any payments made to Motto through any group or other disability
insurance policy or program maintained by Meridian. Provided, however, that no
such monthly payment shall be made after either the month of Motto’s death or
the month that Motto ceases to meet the definition of “Disability” in Section 5
below. Meridian may fulfill its obligation under this Section by purchasing
insurance coverage.     2.   If Motto dies while employed by Meridian or while
receiving the Disability payments described in Section 1 above, Meridian shall
pay $1 million to the designated beneficiaries of Motto or, if none, to Motto’s
estate, reduced by the gross amount of any payments made as Disability
compensation pursuant to Section 1 above and also reduced by any other insurance
proceeds on Motto’s life received by Motto’s estate or beneficiaries from any
policies of life insurance maintained by Meridian except for the proceeds of any
group life insurance maintained by Meridian for its employees.     3.   Meridian
shall maintain health insurance coverage for Motto and his spouse and the
survivor of them for a period of five years after Motto’s employment with
Meridian ends because of Motto’s death or Disability. The health insurance
coverage shall be at levels comparable for executives in Motto’s position at the
time that Motto’s employment with Meridian has ended as determined by Meridian.
This shall satisfy Meridian’s obligation to provide continuation coverage to
Motto and his spouse under Section 4980B of the Internal Revenue Code of 1986.  
  4.   Motto or, after his death, his estate or heirs, shall have the right to
cause Meridian, on three separate occasions after September 30, 2003, to
register for public sale under the Securities Act of 1933 those shares of
Meridian Common Stock beneficially owned by Motto during his lifetime or at his
death which may not, at the time of request, be publicly sold without
registration. The right to request such registration shall end five years after
Motto’s death. This registration right is conditioned upon Meridian being able
to utilize the SEC’s short-form registration statement, Form S-3, or its
equivalent. Meridian shall bear all costs of the registration except brokerage
commissions which shall be the responsibility of the seller.

 



--------------------------------------------------------------------------------



 



  5.   For purposes of this Agreement, “Disability” shall be defined as in the
group disability policy under which Meridian covers Motto or his successor. In
the absence of such a policy, “Disability” shall mean an injury or disease which
was not intentionally self-inflicted and which Meridian at its sole discretion,
determines, on the basis of such evidence and information as it deems
satisfactory, causes Motto to be completely and indefinitely incapable of
performing his regular duties for Meridian.     6.   Motto shall be responsible
for all taxes, including, without limitation, federal, state or local taxes,
related to any action taken by Meridian pursuant to this Agreement.     7.   The
parties’ Split Dollar Agreements dated February 8, 1996 and May 1, 1995 were
cancelled by Meridian and Motto effective upon the execution of this Agreement
on September 10, 2003.     8.   This Agreement may not be amended or modified
except by written instrument signed by Meridian and Motto.     9.   This
Agreement shall be binding upon the parties hereto and their successors,
assigns, executors, administrators and beneficiaries.     10.   This Agreement
shall be subject to and construed according to the laws of the State of Ohio.

     IN WITNESS WHEREOF, Meridian and Motto have execute this Agreement on the
day and year first above written.

                  MERIDIAN BIOSCIENCE, INC.    
 
           
 
  BY:        
 
     
 
Melissa A. Lueke    
 
      Vice President, Chief Financial Officer and Secretary    
 
                         
 
      William J. Motto    

 